DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claim 1 is amended.
Claims 2-3, 5-7 and 10-13 have been previously presented.
Claims 4, 8-9 and 14-25 have been cancelled.
Claims 26-35 have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 26, though Bansal et al.(“Geo-Localization of Street Views with Aerial Image Databases”) teaches displaying a building of interest from a camera position (sec. 1 2nd para. line 5-8) and overlaying a graphical guide associated with the building of interest subject at the first camera position (Fig. 4(b)), Bansal et al. fails to teach calculating a percentage of façade pixels of the building of interest subject at the first camera position displayed within the image capture device display; determining a distance score of the façade pixels associated with the first camera position from a centroid of the image capture device display; receiving a first quality assessment of the building of interest subject comprising position change instructions for the image capture device based on the distance score in association with the graphical guide; and capturing a first image of the building of interest subject based on the first quality assessment. Therefore, claims 1-3, 5-7, 10-13 and 26-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/28/20, with respect to claims 1-3, 5-7, 10-13 and 26-35 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 4-8, 11, 14 and 15, and the 35 U.S.C. 103 rejection of claims 3, 16 and 17, has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699